Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 1 of 30

Prepared by: JASON BUCKALEW

NOTE

OCTOBER 25, 2006 MONTEVERDE FLORIDA
[Date] [City] [State]

16223 HILLSIDE CIR, MONTVERDE, FL 34756-3035
[Property Address}

1, BORROWER'S PROMISE TO PAY

In return for a loan that I have received, I promise to pay U.S. $ 180,000.00 (this amount is called “Principal"),
plus interest, to the order of the Lender. The Lender is
COUNTRYWIDE HOME LOANS, INC.
[ will make all payments under this Note in the form of cash, check or money order.

I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who 1s
entitled to receive payments under this Note is called the "Note Holder."

2. INTEREST

Interest will be charged on unpaid Principal until the full amount of Principal has been paid. I will pay interest at a yearly
rate of 8.250 %,

The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section 6(B)
of this Note.

3. PAYMENTS

(A) Time and Place of Payments

I will pay Principal and interest by making a payment every month.

I will make my monthly payment on the FIRST day of each month beginning on

DECEMBER 01, 2006  . I will make these payments every month until I have paid all of the Principal and interest and

any other charges described below that I may owe under this Note. Each monthly payment will be applied as of its scheduled
due date and will be applied to interest before Principal. If, on NOVEMBER 01, 2046 — , I still owe amounts under this
Note, I will pay those amounts in full on that date, which is called the “Maturity Date,"

I will make my monthly payments at
P.O. Box 660694, Dallas, TX 75266-0694
or at a different place if required by the Note Holder.

(B) Amount of Monthly Payments

My monthly payment will be in the amount of U.S. $ 1,285.45

4, BORROWER'S RIGHT TO PREPAY

T have the right to make payments of Principal at any time before they are due. A prepayment of all of the unpaid
Principal is known as a "Full Prepayment." A prepayment of only part of the unpaid Principal is known as a “Partial
Prepayment.” When I make a Partial or Full Prepayment, I will tell the Note Holder in writing that I am doing so. I may
not designate a payment as a prepayment if I have not made all the monthly payments due under this Note.

Subject to the Prepayment Penalty specified below, I may make a Full Prepayment or Partial Prepayments of my
obligation. The Note Holder will use all of my prepayments to reduce the amount of Principal that I owe under the Note.
If I make a Partial Prepayment, there will be no changes in the due date or in the amount of my monthly payment.

I may prepay this Note in full at any time without penalty.

If within the first STXTY months after the execution of the Note, I make any prepayment(s) within
any 12-month period, the total of which exceeds 20 percent (20%) of the original Principal amount of this loan, I will pay
a Prepayment Penalty in an amount equal to the payment of six (6) months’ advance interest on the amount by which the
total of my prepayment(s) within that 12-month period exceeds 20 percent (20%) of the original Principal amount of the
loan.

5. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or othcr
loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted limit, and (6) any sums already collected from
me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by reducing the
Principal 1 owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be treated
as a Partial Prepayment.

@ BC - FLORIDA FIXED RATE NOTE - Noricenforming Page 1 of 3
2D862-FL (12/05)(d)

 
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 2 of 30

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the endof FIFTEEN calendar
days after the date it is due, I will pay a late charge to the Note Iolder. The amount of the charge will be 5.000 %of my
overdue payment of Principal and interest. I will pay this late charge promptly but only once on each late payment.

(B) Default

If] do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

If | am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all
the interest that I owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or
delivered by other means

(D) No Waiver By Note Holder

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described above,
the Note Holder will still have the right to do so if ] am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to be
paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable attomeys' fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if 1 am given a notice of that
different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against each person individually or against all of us together. This means thal any one of us may be required to
pay all of the amounts owed under this Note.

9, WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor" means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid

10. APPLICABLE LAW

| agree that this agreement is to be governed by federal law and, to the extent not preempted by federal law, by the laws of
the state where the real property is located. If a law, which applies to this loan and sels maximum loan charges is finally
interpreted so that the interest and other charges collected or to be collected in connection with this loan exceed the permitted
limits, then: (a) any such interest or other charge shall be reduced by the amount necessary to reduce the interest or other charge
to the permitted limit; and (b) any sums already collected from me which exceed permitted limits will be refunded to me. The
Note Holder may choose to make this refund by reducing the Principal I owe under this Note or by making a direct payment to
me. If a refund reduces Principal, the reduction will be treated as a Partial Prepayment, but in no event will a prepayment charge
be assessed if the Note Holder chooses to reduce my Principal balance by applying such excess amounts.

il, SECURED NOTE

In addition to the protections given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the
“Security Instrument"), dated the same date as this Note, protects the Note Holder from possible losses which might result if | do
not keep the promises which I make in this Note. That Security Instrument describes how and under what conditions I may be
required to make immediate payment in full of all amounts I owe under this Note. Some of those conditions are described as
follows:

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a
natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent,
Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this option
shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a
period of not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower
must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of
this period, Lender may invoke any remedies permitted by this Security Instrument without further notice or demand
on Borrower.

@BC - FLORIDA FIXED RATE NOTE
20862-FL (12/05) Page 2 of 3
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 3 of 30

12. DOCUMENTARY TAX

The state documentary tax due on this Note has been paid on the morigage securing this indebtedness.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

Coo QQuU5. Qoonen

GERALD W. DEEMER -Borrower

 

 

Borrower

 

-Borrower

 

 

-Borrower

{Sign Original Only]

 

© BC - FLORIDA FIXED RATE NOTE
20862-FL (12/05) Page 3 of 3
 

Oe ae
feet \Greenspoon Marder P.A.
RADE CENTER SOUTH, SUITE 700 |
100 W. CYPRESS CREEK RD.
FORT LAUDERDALE, FL 33309

 

‘ Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 4 of

I a rns

INSTRUMENT #2011079103
: | OR BK 4064 PG 2477 - 2478 (2 PGS)
(
i

NEIL KELLY, CLERK OF THE CIRCUIT COURT

LAKE COUNTY

i
DATE: 3/23/2011 9:06:57 AM !
RECORDING FEES $18.50 |

This instrument was prepared by:
Michael 8. Ross
and should be returned to

ASSIGNMENT OF MORTGAGE

 

MORTGAGE INFORMATION:
Date of Mortgage: 10/25/2006
Original Mortgagor: GERALD W. DEEMER, A SINGLE PERSON
Original Mortgagee: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., ACTING SOLELY
AS A NOMINEE FOR COUNTRY WIDE HOME LOANS, INC. ,
Original Loan Amount: $180,000.00
RECORDING INFORMATION:
Lake County, Florida i
. Official Records Book 03300 Page 0145
PROPERTY ENCUMBERED BY MORTGAGE:

LOT 24, LAKE FLORENCE SHORES, ACCORDING TO THE PLAT THEREOF RECORDED
IN PLAT BOOK 28, PAGES 42 AND 43, PUBLIC RECORDS OF LAKE COUNTY, FLORIDA.

 

 

ASSIGNOR: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., ACTING SOLELY AS A
NOMINEE FOR COUNTRYWIDE HOME LOANS, INC.

ASSIGNEE: THE BANK OF NEW YORK MELLON FRA THE BANK OF NEW YORK,NOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR THE BENEFIT OF THE
CERTIFICATEHOLDERS OF THE CWABS INC., ASSET-BACKED CERTIFICATES, SERIES 2006-
22 4

For value received, effective as of the date hereof, Assignor does hereby grant, bargain, sell, assign, transfer and set over
unto Assignee the Mortgage described above, together with the Note or obligation described in said Mortgage and the
moneys due and to become due thereon.

TO HAVE AND TO HOLD the same unto Assignee, its heirs, legal representatives, successors and assigns forever.

 

IN WITNESS WHEREOF, the undersigned has caused the presents to be signed in its name on
this PZ Ausugl e2O4/

 

 

 

WITNESSES: ASSIGNOR: Mortgage Electronic Registration Systems,
Inc., acting solely as a nominee for Countrywide Home
Loans, Inc.
C-— BY; :
(Sign name of Witness Above) sistant Secratary
Print Name: _Ceolfla Rodriguez Assistant Secretary Name: Aida Quenas As
(Corporate Seal)

 

(Sign-fame Witness Above) .
Print Name: (7? Magne (be tleotan

STATE OF
COUNTY OF

       

as acknowledged before me on_ this
(Name) the ‘ (Title)
ine-solély as a nominee for Countrywide Home Loans, Inc., who is

The foregoing instrument
by
of Mortgage Electronic Registration Systems,
personally known to me and die:

Kee atrarles
carn Cloke.

gfal lA En NOTARY PUBL
My Commission Expires:

 

 
   
 
 

 

 

 
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19

  

Page 5 of 3

 

 

ACKNOWLEDGMENT

State of California
County of \ lamtUcn, }

On August 4 30 4 before me, Eee. T Way Hetary fllic

{insert name and title the officer)

 

 

personally appeared Ai et a Dwenas
who proved to me on the basis of satisfactory evidence to be the person(aJ whose namefeyisigne
subscribed to the within instrument and acknowledged to me that hé/shefthey executed the same In
bis herth€ir authorized capacity(ies), and that by hishher/theff signature(} on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct. .

   
 

ERIC T. WAY
Commission # 1835518
Notary Public - Gatifornia

Los Angeles County

WITNESS my hand and official seal.

  
 

Signature LA aan (Seal)

  
 
   

PUES LYNN eo

al Comm. Expires Feb 7, 2013 &

  

 

 

 

Attached fot Gesqunet of Mechpage,
Gerad d to fh Comer
t4)n EWP

 

 
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/7 30

 
  
 
 
 

After Recording Retafn To
COUNTRYWIDE HOME LOANS,

MS SV-79 DOCUMENT F
P.O.Box 10423
Van Nuys, CA
This document was
JASON BUCKAT

‘.
NS

   
 

&

 

 
  
   

O71 wneY

-W4OUA “3 S6
op, uBovaWy

g9LZE IA ‘OPAIND

peor YOOWWeH
MO!OS

 

{Space Above This Line For Recording Data]

[Escrow/Closing #] [Doc ID #

MORTGAGE

MIN

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in Sections 3,

11, 13, 18, 20 and 21, Certain rales regarding the usage of words used in this document are also provided in
Section 16.

(A) "Security Instrument" means this document, which is dated OCTOBER 25, 2006 , together
with all Riders to this document

(B) "Borrower" is

GERALD W DEEMER, A SINGLE PERSON

Borrower is the mortgagor under this Security Instrument.

(C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
solely as a nominee for Lender and Lender's successors and assigns. MERS is the mortgagee under this
Security Instrument. MERS is organized and existing under the laws of Delaware, and has an address and
telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.

{D) "Lender" is

COUNTRYWIDE HOME LOANS, INC.

Lender is a CORPORATION

organized and existing under the laws of NEW YORK

Lender's address is

4500 Park Granada MSN# SVB-314, Calabasas, CA 91302-1613 :
(E) "Note" means the promissory note signed by Borrower and dated OCTOBER 25, 2006 The
Note states that Borrower owes Lender

ONE HUNDRED EIGHTY THOUSAND and 00/100

Dollars (U.S. $ 189,000.00 ) plus interest. Borrower has promised to pay this debt in regular
Periodic Payments and to pay the debt in full not later than NOVEMBER 01, 2046

(F) "Property" means the property that is described below under the heading “Transfer of Rights in the
Property."

FLORIDA-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT WITH MERS

Page 1 cf 11
BD sce) 10005) CHL (08/05)(d) — VMP Mortgage Solutions, Inc (800)521-7291 Form 3010 1/04
CONVVA

 
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 7 of 30

boc ID #;
(G) "Lean" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
due under the Note, and all sums due under this Security Instrument, plus interest.
(H) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following
Riders are to be executed by Borrower [check box as applicable]:

_] Adjustable Rate Rider (_] Condominium Rider _] second Home Rider
_] Balloon Rider [X] Planned Unit Development Rider LJ] ind Family Rider
VA Rider CJ Biweekly Payment Rider | Other(s) [specify]

(1) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
non-appealable judicial opinions.

(J) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners association
or similar organization.

(K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check,
draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument,
computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an
account. Such term includes, but is not limited to, point-of-sale transfers, automated teller machine
transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.

(L) "Escrow Items" means those items that are described in Section 3.

(M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by
any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (1) damage
to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the Property: qu)
conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or
condition of the Property.

(N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the
Loan.

(O) "Periodic Payment” means the regularly scheduled amount due for (i) principal and interest under the
Note, plus (i) any amounts under Section 3 of this Security Instrument.

(P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or
any additional or successor legislation or regulation that governs the same subject matter. As used in this
Security Instrument, "RESPA” refers to all requirements and restrictions that are imposed in regard to a
“federally related mortgage loan” even if the Ioan does not qualify as a "federally related mortgage loan"
under RESPA

(Q) "Successor in Interest of Borrower" means any party that has taken Lille to the Property, whether or not
that party has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY
This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (i) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to
MERS (solely as nominee for Lender and Lender's successors and assigns) and to the successors and assigns
of MERS, the following described property located in the
COUNTY of LAKE

[Type of Recording Jurisdiction] [Name of Recording Jurisdiction]

SER EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF.

& GA(FL) (0008) CHL (08/05) Page 2of 11 Form 3010 1/04

Gud
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 8 of 30

DOC ID #:
Parce] ID Number: which currently has the address of
16223 HILLSIDE CIR, MONTVERDE
[Street/City]
Florida 34756-3035 ("Property Address"):
[Zip Code]

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also
be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property." Borrower understands and agrees that MERS holds only legal title to the interests granted by
Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee for
Lender and Lender's successors and assigns) has the right: to exercise any or all of those interests, including,
but not limited to, the right to foreclose and sell the Property; and to take any action required of Lender
including, but not limited to, releasing and canceling this Security Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the
right to mortgage, grant and convey the Property and that the Property is unencumbered, except for
encumbrances of record. Borrower warrants and will defend generally the title to the Property against all
claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
property

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1, Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower
shali pay when due the principal of, and interest on, the debt evidenced by the Note and any prepayment
charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items pursuant to
Section 3. Payments due under the Note and this Security Instrument shall be made in U.S. currency.
However, if any check or other instrument received by Lender as payment under the Note or this Security
Instrument is returned to J.ender unpaid, Lender may require that any or all subsequent payments due under
the Note and this Security Instrument be made in one or more of the following forms, as selected by Lender:
(a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check, provided any
such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or
entity; or (d) Electronic Funds Transfer

Payments are deemed received by Lender when received at the location designated in the Note or at such
other location as may be designated by Lender in accordance with the notice provisions in Section 15. Lender
may return any payment or partial payment if the payment or partial payments are insufficient to bring the
Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan current,
without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial payments in
the future, but Lender is not obligated to apply such payments at the time such payments are accepted. If each
Periodic Payment is applied as of its scheduled due date, then Lender need not pay interest on unapplied
funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan current. If
Borrower does not do so within a reasonable period of time, Lender shall either apply such funds or return
them to Borrower. If not applied earlier, such funds will be applied to the outstanding principal balance under
the Note immediately prior to foreclosure. No offset or claim which Borrower might have now or in the future
against Lender shall relieve Borrower from making payments due under the Note and this Security Instrument
or performing the covenants and agreements secured by this Security Instrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments
accepted and applied by Lender shali be applied in the following order of priority: (a) interest due under the
Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments shall be applied to
each Periodic Payment in the order in which it became due. Any remaining amounts shall be applied first to
late charges, second to any other amounts due under this Security Instrument, and then to reduce the principal
balance of the Note

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and the
late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received from
Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be paid in
full. To the extent that any excess exists after the payment is applied to the full payment of one or more
Periodic Payments, such excess may be applied to any late charges due, Voluntary prepayments shall be
applied first to any prepayment charges and then as described in the Note.

& AFL) (0005) CHL (08/05) Page 3 of 14 Form 3010 1/04

Gud
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 9 of 30

DOC ID #;

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the
Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under
the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for: (a)
taxes and assessments and other items which can attain priority over this Security Instrument as a lien or
encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; (¢) premiums
for any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any, or
any sums payable by Borrower to Lender in lieu of the payment of Mortgage Insurance premiums in
accordance with the provisions of Section 10. These items are called “Escrow Items." At origination or at any
time during the term of the Loan, Lender may require that Community Association Dues, Fees, and
Assessments, if any, be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow Item.
Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower shall
pay Lender the Funds for Escrow Items unless Lender waives Borrower's obligation to pay the Funds for any
or all Escrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow
Items at any time. Any such waiver may only be in writing. In the event of such waiver, Borrower shall pay
directly, when and where payable, the amounts due for any Escrow Items for which payment of Funds has
been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment
within such time period as Lender may require. Borrower's obligation to make such payments and to provide
receipts shall for all purposes be deemed to be a covenant and agreement contained in this Security
Instrument, as the phrase “covenant and agreement" is used in Section 9. If Borrower is obligated to pay
Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for an Escrow Item,
Lender may exercise its rights under Section 9 and pay such amount and Borrower shall then be obligated
under Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any or all Escrow
Items at any time by a notice given in accordance with Section 15 and, upon such revocation, Borrower shall
pay to Lender all Funds, and in such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the
Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can require
under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and reasonable
estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality,
or entity (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home
Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under
RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow
account, or verifying the Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable
Law permits Lender to make such a charge. Unless an agreement is made in writing or Applicable Law
requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest or earnings
on the Funds. Borrower and Lender can agree in writing, however, that interest shall be paid on the Funds.
Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower
for the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined
under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the
amount necessary to make up the shortage in accordance with RESPA, but in no more than 12 monthly
payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify
Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the
deficiency in accordance with RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender.

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable
to the Property which can attain priority over this Security Instrument, leasehold payments or ground rents on
the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To the extent that these
items are Escrow Items, Borrower shall pay them in the mammer provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to
Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith by, or
defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to prevent the
enforcement of the lien while those proceedings are pending, but only until such proceedings are concluded:
or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating the Jien to this
Security Instrument. If Lender determmes that any part of the Property is subject to a lien which can attain
priority over this Security Instrument, Lender may give Borrower a notice identifying the lien. Within 10 days
of the date on which that notice is given, Borrower shall satisfy the lien or take one or more of the actions set
forth above in this Section 4.

ae 6A(FL) (0005) CHL. (08/05) Page 4 of 11 Form 3010 1/04

Gwd
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 10 of 30

 

Lender may require Borrower to pay a one-time charge for a real estate tax fication and/or reporting
service used by Lender in connection with this Loan.

§. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
Property insured against loss by fire, hazards included within the term “extended coverage," and any other
hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance. This
insurance shall be maintained in the amounts (including deductible levels) and for the periods that Lender
requires. What Lender requires pursuant to the preceding sentences can change during the term of the Loan.
The insurance camier providing the insurance shall be chosen by Borrower subject to Lender's right to
disapprove Borrower's choice, which right shall not be exercised unreasonably, Lender may require Borrower
to pay, in connection with this Loan, either: (a) a one-time charge for flood zone determination, certification
and tracking services; or (b) a one-time charge for flood zone determination and certification services and
subsequent charges each time remappings or similar changes occur which reasonably might affect such
determination or certification. Borrower shall also be responsible for the payment of any fees imposed by the
Federal Emergeney Management Agency in connection with the review of any flood zone determination
resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any particular
type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might not protect
Borrower, Borrower's equity in the Property. or the contents of the Property, against any risk, hazard or
lability and might provide greater or lesser coverage than was previously in effect. Borrower acknowledges
that the cost of the insurance coverage so obtained might significantly exceed the cost of insurance that
Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall become additional
debt of Borrower secured by this Security Instrument. These amounts shall bear interest at the Note rate from
the date of disbursement and shall be payable, with such interest, upon notice from Lender to Borrower
requesting payment.

All insurance policies required by I.ender and renewals of such policies shall be subject to Lender's right
to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee
and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal certificates. If
Lender requires, Borrower shall prompily give to Lender ali receipts of paid premiums and renewa notices. If
Borrower obtains any form of insurance coverage, not otherwise required by Lender, for damage to, or
destruction of, the Property, such policy shall include a standard mortgage clause and shall name Lender as
mortgagee and/or as an additional loss payee.

In the event of loss, Borrower shall give prompt nolice to the insurance carrier and Lender. Lender may
make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in
writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall be
applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to hold
such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the work has
been completed to Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender
may disburse proceeds for the repairs and restoration in a single payment or in a series of progress payments
as the work is completed. Unless an agreement is made in writing or Applicable Law requires interest to be
paid on such insurance proceeds, Lender shall not be required to pay Borrower any interest or earnings on
such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall not be paid out of
the insurance proceeds and shall be the sole obligation of Borrower. If the restoration or repair is not
economically feasible or Lender's security would be lessened, the insurance proceeds shall be applied to the
sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
Such insurance proceeds shall be applied in the order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim
and related matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance
carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will
begin when the notice is given. In either event, or if Lender acquires the Property under Section 22 or
otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount
not to exceed the amounts unpaid under the Note or this Security Instrument, and (b) any other of Borrower's
tights (other than the right to any refund of unearned premiums paid by Borrower) under all insurance policies
covering the Property, insofar as such rights are applicable to the coverage of the Property. Lender may use
the insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this
Seourity Instrument, whether or not then due.

 

BD sare) (o0cs) CHL (08/05) Page 5 of 11 Form 3010 1/01

Csu5D
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 11 of 30

6, Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence

within 60 days after the execution of this Security Instrument and shal] continue to oceupy the Property as
Borrower's principal residence for at least one year after the date of occupancy, unless Lender otherwise
agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating circumstances exist
which are beyond Borrower's control.

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property.
Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent
the Property from deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to
Section 5 that repair or restoration is not economically feasible, Borrower shall promptly repair the Property if
damaged to avoid further deterioration or damage. If insurance or condemnation proceeds are paid in
connection with damage to, or the taking of, the Property, Borrower shall be responsible for repairing or
restoring the Property only if Lender has released proceeds for such purposes. Lender may disburse proceeds
for the repairs and restoration in a single payment or in a scrics of progress payments as the work is
completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the Property,
Borrower is not relieved of Borrower's obligation for the completion of such repair or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.

8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process,
Borrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or
consent gave materially false, misleading, or inaccurate information or statements to Lender (or Lailed to
provide Lender with material information) in connection with the Loan. Material representations include, but
are not limited to, representations concerning Borrower's occupancy of the Property as Borrower's principal
residence.

9. Protection of Lender's Intcrest in the Property and Rights Under this Security Instrument. If (a)
Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a
legal proceeding that might significantly affect Lender's interest in the Property and/or nights under this
Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
enforcement of a lien which may attain priority over this Security Instrument or to enforce laws or
regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's interest in the Property and rights under this Security Instrument,
including protecting and/or assessing the value of the Property, and securing and/or repairing the Property
Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien which has priority
over this Security Instrument; (b) appearing in court, and (c) paying reasonable attomeys' fees to protect its
interest in the Property and/or rights under this Security Instrument, including its secured position in a
bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the Property to make
repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building or
other code violations or dangerous conditions, and have utilities turned on or off. Although Lender may take
action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. It
is agreed that Lender incurs no liability for not taking any or all actions authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured
by this Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement
and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease.
If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender
agrees to the merger in writing.

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the
Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
previously provided such insurance and Borrower was required to make separately designated payments
toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain coverage
substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially equivalent to the
cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage insurer selected
by Lender. If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue
to pay to Lender the amount of the separately designated payments that were due when the insurance coverage
ceased to be in effect. Lender will accept, use and retain these payments as a non-refundable loss reserve in
lieu of Mortgage Insurance. Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan
is ultimately paid in full, and Lender shall not be required to pay Borrower any interest or earnings on such
loss reserve. Lender can no longer require loss reserve payments if Mortgage Insurance coverage (in the

& BA(FL) (0005) CHL. (08/05) Page 6 of 11 Form 3010 1/04

Cst00
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 12 of 30

DOC ID #:

amount and for the period that Lender requires) provided by an insurer selected by Lender again becomes
available, is obtained, and Lender requires separately designated payments toward the premiums for Mortgage
Insurance, If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was
required to make separately designated payments toward the premiums for Mortgage Insurance, Borrower
shall pay the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable loss
reserve, until Lender's requirement for Mortgage Insurance ends in accordance with any written agreement
between Borrower and Lender providing for such termination or until termination is required by Applicable
Law. Nothing in this Section 10 affects Borrower's obligation to pay interest at the rate provided in the Note.

Mortgage Insurance reimburses Tender (or any entity that purchases the Note) for certain losses it may
incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may enter
into agreements with other parties that share or modify their risk, or reduce losses. These agreements are on
(erms and conditions that are satisfactory to the mortgage insurer and the other party (or parties) to these
agreements. These agreements may require the mortgage insurer to make payments using any source of funds
that the mortgage insurer may have available (which may include funds obtained from Mortgage Insurance
premiums).

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any
other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive
from (or might be characterized as) a portion of Borrower's payments for Mortgage Insurance, in exchange for
sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement provides that an
affiliate of Lender takes a share of the insurer's risk in exchange for a share of the premiums paid to the
insurer, the arrangement is often termed "captive reinsurance." Further:

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage
Insurance, or any other terms of the Loan. Such agreements will not increase the amount Borrower will
owe for Mortgage Insurance, and they will not entitle Borrower to any refund.

(b) Any such agreements will not affect the rights Borrower has - if any - with respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may
include the right to receive certain disclosures, to request and obtain cancellation of the Mortgage
Insurance, to have the Mortgage Insurance terminated automatically, and/or te receive a refund of any
Mortgage Insurance premiums that were unearned at the time of such cancellation or termination.

11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the
Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During such
repair and restoration period, Lender shall have the right to hold such Miscellancous Proceeds until Lender has
had an opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
provided that such inspection shall be undertaken promptly. Lender may pay for the repairs and restoration in
a single disbursement or in a series of progress payments as the work is completed. Unless an agreement is
made in writing or Applicable Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall
not be required to pay Borrower any interest or eamings on such Miscellaneous Proceeds. If the restoration or
repair is not economically feasible or Lender's security would be lessened, the Miscellaneous Proceeds shall
be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any,
paid to Borrower. Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.

in the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if
any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value
of the Property immediately before the partial taking, destruction, or loss in value is equal to or greater than
the amount of the sums secured by this Security Instrument immediately before the partial taking, destruction,
or loss in value, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security
Instrument shall be reduced by the amount of the Miscellaneous Proceeds multiplied by the following fraction
(a) the total amount of the sums secured immediately before the partial taking, destruction, or loss in value
divided by (b) the fair market value of the Property immediately before the partial taking, destruction, or loss
in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value
of the Property immediately before the partial taking, destruction, or loss in value is less than the amount of
the sums secured immediately before the partial taking, destruction, or loss in value, unless Borrower and
Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums secured by this
Security Instrument whether or not the sums are then due.

BD sary (0005} CHL (08/05) Page 7 of 11 Form 3010 1/01

Csub
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 13 of 30

if the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing

Party (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to
respond to Lender within 30 days after the date the notice is given, Lender is authorized to collect and apply
the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums secured by this
Security Instrument, whether or not then due. "Opposing Party" means the third party that owes Borrower
Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard to Miscellaneous
Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's interest
in the Property or rights under this Security Instrument. Borrower can cure such a default and, if acceleration
has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be dismissed with a
ruling that, in Lender's judgment, precludes forfeiture of the Property or other material impairment of Lender's
interest in the Property or rights under this Security Instrument. The proceeds of any award or claim for
damages that are attributable to the impairment of Lender's interest in the Property are hereby assigned and
shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in
the order provided for in Section 2.

12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Security Instrument granted by Lender to
Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower or any
Successors in Interest of Borrower. Lender shail not be required to commence proceedings against any
Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify amortization of
the sums secured by this Security Instrument by reason of any demand made by the orginal Borrower or any
Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or remedy including,
without limitation, Lender's acceptance of payments from third persons, entities or Successors in Interest of
Borrower or in amounts Jess than the amount then due, shall not be a waiver of or preclude the exercise of any
right or remedy.

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and
agrees that Borrower's obligations and liability shall be joint and several. However, any Borrower who
co-signs this Security Instrument but does not execute the Note (a “co-signer"): (a) is co-signing this Security
Instrument only to mortgage, grant and convey the co-signer's interest in the Property under. the terms of this
Security Instrument; (b) is not personally obligated to pay the sums secured by this Security Instrument, and
(c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or make any
accommodations with regard to the terms of this Security Instrument or the Note without the co-signer's
consent.

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's
rights and benefits under this Security Instrument. Borrower shall not be released from Borrower's obligations
and liability under this Security Instrument unless Lender agrees to such release in writing, The covenants and
agreements of this Security Instrument shall bind (except as provided in Section 20) and benefit the successors
and assigns of \.ender.

14, Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
Security Instrument, including, but not limited to, attorneys’ fees, property inspection and valuation fees. In
regard to any other fees, the absence of express authority in this Security Instrument to charge a specific fee to
Borrower shall not be construed as a prohibition on the charging of such fee, Lender may not charge fees that
are expressly prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge
to the permitted limit; and (b) any sums already collected {rom Borrower which exceeded permitted limits will
be refunded to Borrower. Lender may choose to make this refund by reducing the principal owed under the
Note or by making a direct payment to Borrower. If a refund reduces principal, the reduction will be treated as
a partial prepayment without any prepayment charge (whether or not a prepayment charge is provided for
under the Note). Borrower's acceptance of any such refund made by direct payment to Borrower will
constitute a waiver of any right of action Borrower might have arising out of such overcharge.

15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must
be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have
been given to Borrower when mailed by first class mail or when actually delivered to Borrower's notice
address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
Applicable Law expressly requires otherwise. The notice address shall be the Property Address unless

SD scarry) (0008) CHL (08/08) Page 8 of 14 Form 3040 1/04

Guop
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 14 of 30

boc ID #:

Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's change of
address, then Borrower shall only report a change of address through that specified procedure. There may be
only one designated notice address under this Security Instrument at any one time. Any notice to Lender shall
be given by delivering it or by mailing it by first class mail to Lender's address stated hercin unless Lender has
designated another address by notice to Borrower. Any notice in connection with this Security Instrument
shall not be deemed to have been given to Lender until actually received by Lender. If any notice required by
this Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy
the corresponding requirement under this Security Instrument.

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed
by federal law and the law of the jurisdiction in which the Property is located. All rights and obligations
contained in this Security Instrument are subject to any requirements and limitations of Applicable Law
Applicable Law might explicitly or implicitly allow the parties to agree by contract or 11 might be silent, but
such silence shall not be construed as a prohibition against agreement by contract. In the event that any
provision or clause of this Security Instrument or the Note conflicts with Applicable Law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the
conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender, (b) words in the singular shall mean and include
the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to take any
action.

17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
"Interest in the Property” means any legal or beneficial interest in the Property, including, but not limited to,
those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or escrow
agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not
a natural person and a beneficial interest im Borrower is sold or transferred) without Lender's prior written
consent, Lender may require immediate payment in full of all sums secured by this Security Instrument.
However, this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance wiih Section 15
within which Borrower must pay al] sums secured by this Security Instrument. If Borrower fails to pay these
sums prior to the expiration of this period, Lender may invoke any remedies permitted by this Security
Instrument without further notice or demand on Borrower.

19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions, Borrower
shall have the right to have enforcement of this Security Instrument discontinued at any time prior to the
earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in this Security
Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower's right to
reinstate; or (c) entry of a judgment enforeing this Security Instrument. Those conditions are that Borrower
(a) pays Lender all sums which then would be due under this Security Instrument and the Note as if no
acceleration had occurred, (b) cures any default of any other covenants or agreements; (c) pays all expenses
incurred in enforcing this Security Instrument, including, but not limited to, reasonable attorneys’ fees,
property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender's interest
in the Property and rights under this Security Instrument, and (d) takes such action as Lender may reasonably
require to assure that Lender's interest in the Property and rights under this Security Instrument, and
Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged. Lender
may require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
as sclected by Lender: (a) cash; (b) money order, (c) certified check, bank check, treasurer's check or cashier's
check, provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security
Instrument and obligations secured hereby shall remain fully effective as if no acceleration had occurred.
However, this right to reinstate shall not apply in the case of acceleration under Section 18

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the
Note (together with this Security Instrument) can be sold one or more times without prior notice to Borrower.
A sale might result in a change in the entity (known as the "Loan Servicer") that collects Periodic Payments
due under the Note and this Security Instrument and performs other mortgage loan servicing obligations under
the Note, this Security Instrument, and Applicable Law. There also might be one or more changes of the Loan
Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be given
written notice of the change which will state the name and address of the new Loan Servicer, the address to

a -BA(FL} (0005) CHL (08/05) Page 9 of +1 Form 3010 1/04

C5400
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 15 of 30

which payments should be made and any other information RESPA requires in connection with a notice of
transfer of servicing. If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the
purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer
or be transferred to a successor Loan Servicer and are not assumed by the Note purchaser unless otherwise
provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as cither an
individual litigant or the member of a class) that arises from the other party's actions pursuant to this Security
Instrument or that alleges that the other party has breached any provision of, or any duty owed by reason of,
this Security Instrument, until such Borrower or Lender has notified the other party (with such notice given in
compliance with the requirements of Section 15) of such alleged breach and afforded the other party hereto a
reasonable period after the giving of such notice to take corrective action. If Applicable Law provides a time
period which must elapse before certain action can be taken, that time period will be deemed to be reasonable
for purposes of this paragraph. The notice of acceleration and opportunity to cure given to Borrower pursuant
to Section 22 and the notice of acceleration given to Borrower pursuant to Section 18 shall be deemed to
satisfy the notice and opportunity to take corrective action provisions of this Section 20.

21. Hazardous Substances. As used in this Section 21: (a) “Hazardous Substances” are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following
substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides,
volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials; (b)
"Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that relate
to health, safety or environmental protection, (c) “Environmental Cleanup" includes any response action,
remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental Condition"
means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.

Borrower shail not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor
allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental Law, (b)
which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a Hazardous
Substance, creates a condition that adversely affects the value of the Property. The preceding two sentences
shall not apply to the presence, use, or storage on the Property of small quantities of Ilazardous Substances
that are generally recognized to be appropriate to normal residential uses and to maintenance of the Property
(including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or
other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower has actua] knowledge, (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge, release or threat of release of any
Hazardous Substance, and (c) any condition caused by the presence, use or release of a Hazardous Substance
which adversely affects the value of the Property. If Borrower leams, or is notified by any governmental or
regulatory authority, or any private party, that any removal or other remediation of any Hazardous Substance
affecting the Property is necessary, Borrower shalt promptly take all necessary remedial actions in accordance
with Environmental Law. Nothing herein shal] create any obligation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date the
notice is given to Borrower, by which the default must be cured; and (a) that failure to cure the default
on or before the date specified in the notice may result in acceleration of the sums secured by this
Security Instrument, foreclosure by judicial proceeding and sale of the Property. The notice shall
further inform Borrower of the right to reinstate after acceleration and the right to assert in the
foreclosure proceeding the non-existence of a default or any other defense of Borrower to acceleration
and foreclosure. If the default is not cured on or before the date specified in the notice, Lender at its
option may require immediate payment in full of all sums secured by this Security Instrument without
further demand and may foreclose this Security Instrument by judicial proceeding. Lender shall be
entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22, including,
but not limited to, reasonable attorneys’ fees and costs of title evidence.

23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
Security Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
releasing this Security Instrument, but only if the fee is paid to a third party for services rendered and the
charging of the fee is permitted under Applicable Law.

GD -saeL) (00s) CHL (08108) Page 10 of 11 Form 3010 1/01

Gud
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 16 of 30

DOC ID #:
24. Attorneys’ Fees. As used in this Security Instrument and the Note, attorneys’ fees shal] include those
awarded by an appellate court and any attorneys’ fees incurred in a bankruptcy proceeding.
25. Jury Tria! Waiver. The Borrower hereby waives any right to a trial by jury in any action,
proceeding, claim, or counterclaim, whether in contract or tort, al law or in equily, arismg out of or in any way
related to this Security Instrument or the Note

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Security Instrument and in any Rider executed by Borrower and recorded with it

Signed, sealed and delivered in the presence of:

hh, St oad & Opur Co re.Q9 LOLDQONG sean

LAY ER GERALD W, DEEMER -Borrower

16223 HILLSIDE CIRCLE
MONTVERDE, FL 34756 (Address)

lomeabl Cee (Seal)
Dates A. ALBRITTON Borowe

(Address)

(Seal)

-Borrower

 

(Address)

(Seal}

-Borrower

 

(Address)

STATE OF FLORIDA, County ss: Lake
The foregoing instrument was acknowledged before me this_©. AAW by
Gecald Ud . Geemec a Siraie eescocs

 

 

 

 

 

 

 

who is personally known to me or who has produced x Lic as identification.
+f PUSLTS STATE OF FLORIDA Somes L£
Sherry Sapier Of Dun
fcon mission #1DD525317 Notary Public Cy
: MAR. 06, 2010

   
  

lic Bonding Co. ainc

SD cary (0005) CHL (08/05) Page *1 of 11 Form 3010 1/01
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19

PLANNED UNIT DEVELOPMENT RIDER

After Recording Return To:

COUNTRYWIDE HOME LOANS, INC.
MS SV-79 DOCUMENT PROCESSING
P.O.Box 10423

Van Nuys, CA 91410-0423

Prepared By:
JASON BUCKALEW
COUNTRYWIDE HOME LOANS, INC.

3373 MARINER BLVD
SPRING HILL

FL 34609
{Escrow/Closing #] [Doc ID #]
THIS PLANNED UNIT DEVELOPMENT RIDER is made this TWENTY- FIFTH day of
OCTOBER, 2006 , and is incorporated into and shall be deemed to amend and supplement

the, Mortgage, Deed of Trust, or Security Deed (the "Security Instrument’) of the same date, given by

the undersigned (the "Borrower") to secure Borrower's Note to
COUNTRYWIDE HOME LOANS, INC.

{the "Lender") of the same date and covering the Property described in the Security Instrument and
located at:
16223 HILLSIDE CIR
MONTVERDE, FL 34756-3035
[Property Address]
The Property includes, but is not limited to, a parcel of land improved with a dwelling, together with

MULTISTATE PUD RIDER - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
& -7R (0405) CHL (06/04)(d) Page 1 of 3 Initials:
VMP Mortgage Solutions, Inc. (800)521-7291 Form 3150 1/01

 

Page 17 of 30
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 18 of 30

other such parcels and certain common areas and facilities, as described in
THE COVENANTS, CONDITIONS, AND RESTRICTIONS FILED OF RECORD

THAT AFFECT THE PROPERTY

(the "Declaration"). The Property is a part of a planned unit development known as
LAKE FLORENCE SHORES

[Name of Planned Unit Development]
(the "PUD"). The Property also includes Borrower's interest in the homeowners association or
equivalent entity owning or managing the common areas and facilities of the PUD (the “Owners
Association”) and the uses, benefits and proceeds of Borrower's interest.

PUD COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A. PUD Obligations. Borrower shall perform all of Borrower's obligations under the PUD's
Constituent Documents. The “Constituent Documents” are the (i) Declaration; (ii) articles of
incorporation, trust instrument or any equivalent document which creates the Owners Association; and
(iii) any by-laws or other rules or regulations of the Owners Association. Borrower shall promptly pay,
when due, all dues and assessments imposed pursuant to the Constituent Documents.

B. Property Insurance. So long as the Owners Association maintains, with a generally accepted
insurance carrier, a "master" or "blanket" policy insuring the Property which is satisfactory to Lender
and which provides insurance coverage in the amounts (including deductible levels), for the periods,
and against loss by fire, hazards included within the term “extended coverage," and any other
hazards, including, but not limited to, earthquakes and floods, for which Lender requires insurance,
then: (i) Lender waives the provision in Section 3 for the Periodic Payment to Lender of the yearly
premium installments for properiy insurarice on the Property; and (ii) Borrower's obligation under
Section 5 to maintain property insurance coverage on the Property is deemed satisfied to the extent
that the required coverage is provided by the Owners Association policy.

What Lender requires as a condition of this waiver can change during the term of the loan.

Borrower shail give Lender prompt notice of any lapse in required property insurance coverage
provided by the master or blanket policy.

In the event of a distribution of property insurance proceeds in lieu of restoration or repair
following a loss to the Property, or to common areas and facilities of the PUD, any proceeds payable
to Borrower are hereby assigned and shall be paid to Lender. Lender shall apply the proceeds to the
sums secured by the Security Instrument, whether or not then due, with the excess, if any, paid to
Borrower.

C. Public Liability insurance. Borrower shall take such actions as may be reasonable to insure
that the Owners Association maintains a public liability insurance policy acceptable in form, amount,
and extent of coverage to Lender.

D. Condemnation. The proceeds of any award or claim for damages, direct or consequential,
payable to Borrower in connection with any condemnation or other taking of all or any part of the
Property or the common areas and facilities of the PUD, or for any conveyance in lieu of
condemnation, are hereby assigned and shall be paid to Lender. Such proceeds shall be applied by
Lender to the sums secured by the Security Instrument as provided in Section 11.

E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with Lender's
prior written consent, either partition or subdivide the Property or consent to: (i) the abandonment or
termination of the PUD, except for abandonment or termination required by law in the case of
substantial destruction by fire or other casualty or in the case of a taking by condemnation or eminent
domain; (ii) any amendment to any provision of the “Constituent Documents" if the provision is for the

Initiats 2D

BD -7R (0405) CHL (06/04) Page 2 of 3 Form 3150 1/04
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 19 of 30

express benefit of Lender; (iii) termination of professional management and assumption o

self-management of the Owners Association; or (iv) any action which would have the effect of
rendering the public liability insurance coverage maintained by the Owners Association unacceptable
to Lender.

F. Remedies. If Borrower does not pay PUD dues and assessments when due, then Lender may
pay them. Any amounts disbursed by Lender under this paragraph F shall become additional debt of
Borrower secured by the Security Instrument. Unless Borrower and Lender agree to other terms of
payment, these amounts shall bear interest from the date of disbursement at the Note rate and shall
be payable, with interest, upon notice from Lender to Borrower requesting payment.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained in this

PUD Rider.
(ovago LO: (Qoenn (Seal)

GERALD W. DEEMER - Borrower
16223 HILLSIDE CIRCLE
MONTVERDE, FL 34756

(Seal)
- Borrower

 

(Seal)
- Borrower

 

(Seal)
- Borrower

 

GZ -7R (0405) CHL (06/04) Page 3 of 3 Form 3150 1/01
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 20 of 30

"SCHEDULE A"

“Exhibit A"
Legal Property Description

16223 Hillside Circle
Montverde, FL 34756

Gerald W. Deemer, A Single Person
The land with the buildings thereon situated in Montverde, Lake County, State of FL being known and numbered:
16223 Hillside Circle, Montverde, FL 34756

as more particularly described as follows:

Parcel ID No

Lot 24, LAKE FLORENCE SHORES, according to the plat thereof recorded in Plat Book 28, Pages 42 and 43,
Public Records of Lake County, Florida.

The premises are conveyed subject to and with the benefit of all rights, rights of way, easements, appurtenances,
reservations, restrictions, and layouts and takings of record, insofar as they are in force and applicable

Meaning and intending to convey the same premises by deed of John F. Burch, Jr. & Laurie A. Burch, His Wife to
Gerald W. Deemer & Merri L. Deemer, His Wife, dated 04/22/1994 and recorded with the Lake County Clerk of
Court at Record Book 1292, Page 665, as affected by Subsequent Transfer of Merri L. Deemer, nifa Merri L.
Bekemeyer, Married to Gerald W. Deemer, Unmarried, dated 09/26/2002 and recorded with the Lake County Clerk of
Court at Record Book 2187, Page 393.

 

 
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 21 of 30

 

Processed
MAR 20 206

After Recording Return To:

Specialized Loan Servicing LLC

8742 Lucent Blvd, Ste 300, Highlands Ranch, CO 80129
Attn: Loan Resolution Department

Tax/Map/Parcel ID Number:

Intangible Tax: $0.00

Space Above This Line For Recording Data]
Investor Loan imo a Investor Number: Borrower: GERALD
W DEEMER
HOME AFFORDABLE MODIFICATION AGREEMENT

(Step Two of Two-Step Documentation Process)

 

 

Borrower ("I"): GERALD W DEEMER whose address is 16223 HILLSIDE CIR, MONTVERDE, FL
34756 ("Borrower").

If more than one Borrower or Mortgagor is executing this document, each is referred to as "J." For purposes of this document words
signifying the singular (such as “I") shall include the plural (such as "we") and vice versa where appropriate,

Lender or Servicer ("Lender"): Specialized Loan Servicing LLC a whose principal place of business and
mailing address is 8742 Lucent Blvd. Ste 300, Highlands Ranch, CO 80129 ("Lender").

Date of first lien mortgage, deed of trust, or security deed ("Mortgage") recorded in Book or Liber See
Original Instrument , of the Records of LAKE County, FLORIDA and Note ("Note"): October 25,
2006

Loan Number: PF

Property Address ("Property"): 16223 HILLSIDE CIR , MONTVERDE, FLORIDA 34756
See Legal description referenced in the original security instrument.

If my representations in Section 1 continue to be true in all material respects, then this Home
Affordable Modification Agreement ("Agreement") will, as set forth in Section 3, amend and
supplement (1) the Mortgage on the Property, and (2) the Note secured by the Mortgage.
The Mortgage and Note together, as they may previously have been amended, are referred to as the
“Loan Documents." Capitalized terms used in this Agreement and not defined have the meaning given
to them in Loan Documents.

This Agreement will not take effect unless the preconditions set forth in Section 2 have been satisfied.

1, My Representations. | certify, represent to Lender, covenant and agree:

Page 1 of 10 Pages

MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family OOMU
- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3157 3/09 (rev. 10/10) SigniaDocs, Inc. 2010
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 22 of 30

A. I am experiencing a financial hardship, and as a result, (i) I am in default under the Loan
Documents or my default is imminent, and (ii) ] do not have sufficient income or access
to sufficient liquid assets to make the monthly mortgage payments now or in the near

future;
B. Intentionally Left Blank
C. There has been no impermissible change in the ownership of the Property since I signed

the Loan Documents. A permissible change would be any transfer that the lender is
required by law to allow, such as a transfer to add or remove a family member, spouse or
domestic partner of the undersigned in the event of a death, divorce or marriage;

D. I have provided documentation for all income that J receive (and I understand that I am
not required to disclose child support or alimony unless I chose to rely on such income
when requesting to qualify for the Home Affordable Modification Program ("Program"));

E. Under penalty of perjury, all documents and information J have provided to Lender in
connection with this Agreement, including the documents and information regarding my
eligibility for the Program, are true and correct;

F, If Lender requires me to obtain credit counseling in connection with the Program, I will
do so; and
G. I have made or will make all payments required under a trial period plan.
2. Acknowledgements and Preconditions to Modification. J understand and acknowledge that:
A. If prior to the Modification Effective Date as set forth in Section 3 the Lender determines

that any of my representations in Section 1 are no longer true and correct or any covenant
in Section 1 has not been performed, the Loan Documents will not be modified and this
Agreement will terminate. In that event, the Lender will have all of the rights and
remedies provided by the Loan Documents; and

B. I understand that the Loan Documents will not be modified unless and until the
Modification Effective Date (as defined in Section 3) has occurred. I further understand
and agree that the Lender will not be obligated or bound to make any modification of the
Loan Documents if ] fail to meet any one of the requirements under this Agreement.

3. The Modification. If my representations and covenants in Section 1 continue to be true in all
material respects and all preconditions to the modification set forth in Section 2 have been met, the
Loan Documents will automatically become modified on March 1, 2015 (the "Modification
Effective Date") and all unpaid late charges that remain unpaid will be waived. I understand that
if I have failed to make any payments as a precondition to this modification under a trial period
plan, this modification will not take effect. The first modified payment will be due on April 1,
2015.

A. The new Maturity Date will be: March 1, 2055.
B The modified Principal balance of my Note will include all amounts and arrearages that
will be past due as of the Modification Effective Date (including unpaid and deferred

Page 2 of 10 Pages

MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family OOMU
~ Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3157 3/09 (rev. 10/10) SigniaDocs, Inc. 2010
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 23 of 30

interest, fees, escrow advances and other costs, but excluding unpaid late charges,
collectively, "Unpaid Amounts") less any amounts paid to Lender but not previously
credited to my Loan. The new Principal balance of my Note will be $138,362.90 (the
‘New Principal Balance’). I understand that by agreeing to add the Unpaid Amounts to the
outstanding principal balance, the added Unpaid Amounts accrue interest based on the
interest rate in effect under this Agreement. I also understand that this means interest will
now accrue on the unpaid Interest that is added to the outstanding principal balance,
which would not happen without this Agreement.

Interest at the rate of 4.125 % will begin to accrue on the New Principal Balance as of
3/1/2015 and the first new monthly payment on the New Principal Balance will be due on
4/1/2015. My payment schedule for the modified Loan is as follows:

 

 

 

 

 

 

 

 

 

Monthly
Monthly P&I Escrow Number of
Interest Rate Payment Payment (Total Monthly; Payment Monthly
Years Interest Rate | Change Date Amount Amount* Payment* Begins On Payments
$228.33 May | $817.40 May
adjust adjust
4.125% 3/1/2015 $589.07 periodically | periodically 4/1/2015 480

 

 

*The escrow payments may be adjusted periodically in accordance with applicable law
and therefore my total monthly payment may change accordingly.

The above terms in this Section 3.C. shall supersede any provisions to the contrary in the
Loan Documents, including but not limited to, provisions for an adjustable, step or simple
interest rate.

I understand that, if ] have a pay option adjustable rate mortgage loan, upon modification,
the minimum monthly payment option, the interest-only or any other payment options
will no longer be offered and that the monthly payments described in the above payment
schedule for my modified Loan will be the minimum payment that will be due each
month for the remaining term of the Loan. My modified Loan will not have a negative
amortization feature that would allow me to pay less than the interest due resulting in any
unpaid interest to be added to the outstanding principal balance.

The amount deferred through this modification agreement is $0.00 consisting of the
amount(s) loaned to Borrower by the current or previous Note Holder and any interest
capitalized to date, with a breakdown as follows:

Page 3 of 10 Pages

MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family 00MU
- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3157 3/09 (rev. 10/10) SigniaDocs, Inc. 2010

 
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 24 of 30

(a) Unpaid Interest: $0.00
(b) Corporate Advances: $0.00
(c) Principal: $0.00

Additionally, the amount of items deferred in previous modification(s) on this loan is
$0.00, with a breakdown as follows:

(a) Prior deferred interest: $0.00
(b) Prior deferred principal: $0.00

Deferred Items: The portion of the outstanding principal balance, corporate advances and/
or unpaid interest that is referenced above has been deferred. The deferred amount will
not accrue interest. The deferred amount will remain due and owing but is not required to
be paid until the loan is paid in full or if not sooner paid, on the Maturity Date or
Modified Maturity Date. The deferred amount is not a forgiveness of partial debt and will
not be reported as such.

I will be in default if 1 do not comply with the terms of the Loan Documents, as modified
by this Agreement.

If a default rate of interest is permitted under the Loan Documents, then in the event of
default under the Loan Documents, as amended, the interest that will be due will be the
rate set forth in Section 3.C.

If on May 25, 2047, (Balloon! or ‘Modified Balloon Date’), Borrower still owes amounts
under the Note and the Security Instrument, as amended by this Agreement, the Borrower
will pay these amounts in full on the Balloon Date.

4. Additional Agreements. I agree to the following:

A.

That all persons who signed the Loan Documents or their authorized representative (s)
have signed this Agreement, unless (i) a borrower or co-borrower is deceased; (ii) the
borrower and co- borrower are divorced and the property has been transferred to one
spouse in the divorce decree, the spouse who no longer has an interest in the property
need not sign this Agreement (although the non-signing spouse may continue to be held
liable for the obligation under the Loan Documents); or (iii) the Lender has waived this
requirement in writing.

That this Agreement shall supersede the terms of any modification, forbearance, trial
period plan or other workout plan that I previously entered into with Lender.

To comply, except to the extent that they are modified by this Agreement, with all
covenants, agreements, and requirements of Loan Documents including my agreement to
make all payments of taxes, insurance premiums, assessments, Escrow Items, impounds,
and all other payments, the amount of which may change periodically over the term of
my Loan.

Page 4 of 10 Pages

MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family 0OMU
- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3157 3/09 (rev. 10/10) SigniaDocs, Inc. 2010
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 25 of 30

D. Funds for Escrow Items. I will pay to Lender on the day payments are due under the Loan
Documents as amended by this Agreement, until] the Loan is paid in full, a sum (the
"Funds") to provide for payment of amounts due for: (a) taxes and assessments and other
items which can attain priority over the Mortgage as a lien or encumbrance on the
Property; (b) leasehold payments or ground rents on the Property, if any; (c) premiums
for any and all insurance required by Lender under the Loan Documents; (d) mortgage
insurance premiums, if any, or any sums payable to Lender in lieu of the payment of
mortgage insurance premiums in accordance with the Loan Documents; and (e) any
community association dues, fees, and assessments that Lender requires to be escrowed.
These items are called "Escrow Items." 1 shall promptly furnish to Lender all notices of
amounts to be paid under this Section 4.D. I shall pay Lender the Funds for Escrow Items
unless Lender waives my obligation to pay the Funds for any or all Escrow Items.

Lender may waive my obligation to pay to Lender Funds for any or all Escrow Items at
any time. Any such waiver may only be in writing. In the event of such waiver, I shall
pay directly, when and where payable, the amounts due for any Escrow Items for which
payment of Funds has been waived by Lender and, if Lender requires, shall furnish to
Lender receipts evidencing such payment within such time period as Lender may require.
My obligation to make such payments and to provide receipts shall for all purposes be
deemed to be a covenant and agreement contained in the Loan Documents, as the phrase
"covenant and agreement" is used in the Loan Documents. If | am obligated to pay
Escrow Items directly, pursuant to a waiver, and | fail to pay the amount due. for an
Escrow Item, Lender may exercise its rights under the Loan Documents and this
Agreement and pay such amount and | shall then be obligated to repay to Lender any
such amount. Lender may revoke the waiver as to any or all Escrow Items at any time
by a notice given in accordance with the Loan Documents, and, upon such revocation, I
shall pay to Lender all Funds, and in such amounts, that are then required under this
Section 4.D.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit
Lender to apply the Funds at the time specified under the Real Estate Settlement
Procedures Act ("RESPA"), and (b) not to exceed the maximum amount a lender can
require under RESPA. Lender shall estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or
otherwise in accordance with applicable law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is an institution whose deposits are
so insured) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the
Escrow Items no later than the time specified under RESPA. Lender shall not charge me
for holding and applying the Funds, annually analyzing the escrow account, or verifying
the Escrow Items, unless Lender pays me interest on the Funds and applicable law
permits Lender to make such a charge. Unless an agreement is made in writing or
applicable law requires interest to be paid on the Funds, Lender shall not be required to
pay me any interest or earnings on the Funds. Lender and I can agree in writing, however,
that interest shall be paid on the Funds. Lender shall provide me, without charge, an
annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall
account to me for the excess funds in accordance with RESPA. If there is a shortage of

Page 5 of 10 Pages

MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family 0OMU
- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3157 3/09 (rev. 10/10) SigniaDoes, Inc. 2010
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 26 of 30

Funds held in escrow, as defined under RESPA, Lender shall notify me as required by
RESPA, and J shall pay to Lender the amount necessary to make up the shortage in
accordance with RESPA, but in no more than 12 monthly payments. If there is a
deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify me as
required by RESPA, and I shall pay to Lender the amount necessary to make up the
deficiency in accordance with RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by the Loan Documents, Lender shall promptly
refund to me any Funds held by Lender.

E. That the Loan Documents as modified by this Agreement are duly valid, binding
agreements, enforceable in accordance with their terms and are hereby reaffirmed.
F, That all terms and provisions of the Loan Documents, except as expressly modified by

this Agreement, remain in full force and effect; nothing in this Agreement shall be
understood or construed to be a satisfaction or release in whole or in part of the
obligations contained in the Loan Documents; and that except as otherwise specifically
provided in, and as expressly modified by, this Agreement, the Lender and I will be
bound by, and will comply with, all of the terms and conditions of the Loan Documents.

G. That, as of the Modification Effective Date, notwithstanding any other provision of the
Loan Documents, if all or any part of the Property or any interest in it is sold or
transferred without Lender's prior written consent, Lender may, at its option, require
immediate payment in full of all sums secured by the Mortgage. However, Lender shall
not exercise this option if state or federal law, rules or regulations prohibit the exercise of
such option as of the date of such sale or transfer. If Lender exercises this option, Lender
shall give me notice of acceleration. The notice shall provide a period of not less than 30
days from the date the notice is delivered or mailed within which I must pay all sums
secured by the Mortgage. IfI fail to pay these sums prior to the expiration of this period,
Lender may invoke any remedies permitted by the Mortgage without further notice or
demand on me.

H. That, as of the Modification Effective Date, I understand that the Lender will only allow
the transfer and assumption of the Loan, including this Agreement, to a transferee of my
property as permitted under the Garn St. Germain Act, 12 U.S.C. Section 1701j-3. A
buyer or transferee of the Property will not be permitted, under any circumstance, to
assume the Loan. Except as noted herein, this Agreement may not be assigned to, or
assumed by, a buyer or transferee of the Property.

I. That, as of the Modification Effective Date, if any provision in the Note or in any
addendum or amendment to the Note allowed for the assessment of a penalty for full or
partial prepayment of the Note, such provision is null and void.

J. That, I will cooperate fully with Lender in obtaining any title endorsement(s), or similar
title insurance product (s), and/or subordination agreement (s) that are necessary or
required by the Lender's procedures to ensure that the modified mortgage Loan is in first
lien position and/or is fully enforceable upon modification and that if, under any
circumstance and not withstanding anything else to the contrary in this Agreement, the
Lender does not receive such title endorsement (s), title insurance product(s) and/or
subordination agreement(s), then the terms of this Agreement will not become effective
on the Modification Effective Date and the Agreement will be null and void.

Page 6 of 10 Pages

MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family 0OMU
- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3157 3/09 (rev. 10/10) SigniaDocs, Inc. 2010
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 27 of 30

K. That | will execute such other documents as may be reasonably necessary to either (i)
consummate the terms and conditions of this Agreement; or (ii) correct the terms and
conditions of this Agreement if an error is detected after execution of this Agreement. |
understand that eithera corrected Agreement or a letter agreement containing the
correction will be provided for my signature. At Lender's option, this Agreement will be
void and of no legal effect upon notice of such error. If I elect not to sign any such
corrective documentation, the terms of the original Loan Documents shall continue in full
force and effect, such terms will not be modified by this Agreement, and I will not be
eligible for a modification under the Home Affordable Modification program.

L. Mortgage Electronic Registration Systems, Inc. ("MERS") is a separate corporation
organized and existing under the laws of Delaware and has an address and telephone
number of P.O. Box 2026, Flint, MI 48501-2026, for mailing address, where
applicable, 1901 E. Voorhees Street, Suite C, Danville, IL 61834, (888) 679-MERS. In
cases where the loan has been registered with MERS who has only legal title to the
interests granted by the borrower in the mortgage and who is acting solely as nominee for
Lender and Lender's successors and assigns, MERS has the right: to exercise any or all
of those interests, including, but not limited to, the right to foreclose and sell the

Property; and to take any action required of Lender including, but not limited to,
releasing and canceling the mortgage loan.

M. That Lender will collect and record personal information, including, but not limited to,
my name, address, telephone number, social security number, credit score, income,
payment history, government monitoring information, and information about account
balances and activity. In addition, I understand and consent to the disclosure of my
personal information and the terms of the trial period plan and this Agreement by Lender
to (i) the U.S. Department of the Treasury; Gi) Fannie Mae and Freddie Mac in
connection with their responsibilities under the Home Affordability and Stability Plan;
(iii) any investor, insurer, guarantor or servicer that owns, insures, guarantees or services
my first lien or subordinate lien (if applicable) mortgage loan (s); (iv) companies that
perform support services for the Home Affordable Modification Program and the Second
Lien Modification Program; and (v) any HUD certified housing counselor.

N. That if any document related to the Loan Documents and/or this Agreement is lost,
misplaced, misstated, inaccurately reflects the true and correct terms and conditions of
the loan as modified, or is otherwise missing, I will comply with the Lender's request to
execute, acknowledge, initial and deliver to the Lender any documentation the Lender
deems necessary. If the original promissory note is replaced, the Lender hereby
indemnifies me against any loss associated with a demand on the original note. All
documents the Lender requests of me under this Section 4,N. shall be referred to as
"Documents." I agree to deliver the Documents within ten (10) days after I receive the
Lender's written request for such replacement.

O. That the mortgage insurance premiums on my Loan, if applicable, may increase as a
result of the capitalization which will result in a higher total monthly payment.
Furthermore, the date on which | may request cancellation of mortgage insurance may
change as a result of the New Principal Balance.

Page 7 of 10 Pages

MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family OOMU
~ Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3157 3/09 (rev. 10/10) SigniaDocs, Inc. 2010
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 28 of 30

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

BANKRUPTCY NOTICE - IF YOU ARE A CUSTOMER IN BANKRUPTCY OR A CUSTOMER WHO
HAS RECEIVED A BANKRUPTCY DISCHARGE OF THIS DEBT: PLEASE BE ADVISED THAT
THIS NOTICE IS TO ADVISE YOU OF THE STATUS OF YOUR MORTGAGE LOAN. THIS NOTICE
CONSTITUTES NEITHER A DEMAND FOR PAYMENT NOR A NOTICE OF PERSONAL
LIABILITY TO ANY RECIPIENT HEREOF, WHO MIGHT HAVE RECEIVED A DISCHARGE OF
SUCH DEBT IN ACCORDANCE WITH APPLICABLE BANKRUPTCY LAWS OR WHO MIGHT BE
SUBJECT TO THE AUTOMATIC STAY OF SECTION 362 OF THE UNITED STATES
BANKRUPTCY CODE. HOWEVER, IT MAY BE A NOTICE OF POSSIBLE ENFORCEMENT OF
THE LIEN AGAINST THE COLLATERAL PROPERTY, WHICH HAS NOT BEEN DISCHARGED IN
YOUR BANKRUPTCY. IF YOU HAVE QUESTIONS PLEASE CONTACT OUR LOAN
RESOLUTION DEPARTMENT AT 1-800-306-6059.

Page 8 of 10 Pages

MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family 0OMU
- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3157 3/09 (rev. 10/10) SigniaDoes, Inc. 2010
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 29 of 30

In Witness Whereof, the Lender and ] have executed this Agreement.

Specialized Loan Servicing LLC
As Servicer

we VAP LA vos

 

 

gr v4, ogee
Cpe 5 NaF y conmisien # EE £524
ts:

6 A Expires: November 18, 2016

 

Date: ag 1% Dtb

C ders v09 Qeoror (Seal) Date: 9S ~\@- COIS

GERALD W DEEMER

Borrower(s) address: 16223 HILLSIDE CIR, MONTVERDE, FL 34756

If the borrower is an inter vivos revocable trust, we require each of the trustees to sign this document in the
signature blocks below.

, Trustee if the Trust instrument dated

Page 9 of 10 Pages

MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family OOMU
- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

Form 3157 3/09 (rev. 10/10) SigniaDocs, Inc. 2010
Case 6:18-bk-01138-CCJ Doc 44-1 Filed 06/11/19 Page 30 of 30

, for the benefit of (Borrower)

, Trustee if the Trust instrument dated

, for the benefit of (Borrower)

Page 10 of 10 Pages
MULTISTATE HOME AFFORDABLE MODIFICATION AGREEMENT -Single Family 0OMU

- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
Form 3157 3/09 (rev. 10/10) SigniaDoes, Inc. 2010
